OPINION
By THE COURT
Submitted on motion of the defendant-appellee seeking an order dismissing the appeal on questions of law and fact for the reason that it is not a chancery case, being an action for services rendered. The motion will be sustained, but the cause will be retained for determination on questions of law only. Leave is granted to perfect said appeal in accordance with Supplement to Rule VII of this Court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.
ON MOTION TO DISMISS APPEAL
No. 4577.
OPINION
By THE COURT.
Submitted on motion of the defendant-appellee seeking an order dismissing the appeal on questions of law for the reason that appellant has failed to file assignment of errors, brief and bill of exceptions in this court within the time provided in Supplement to Rule VII. The record reveals that on July 13, 1951, an entry was filed reducing the appeal to one on questions of law only and appellant was granted leave to perfect the appeal in accordance with Rule VII, which has not been done The motion will be sustained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.